--------------------------------------------------------------------------------

Exhibit 10.11


GENERAL MARITIME MANAGEMENT LLC


EMPLOYMENT AGREEMENT


EMPLOYMENT AGREEMENT (this “Agreement”) dated as of May 17, 2012, between
General Maritime Management LLC, a Marshall Islands limited liability company
(the “Company”), and Milton H. Gonzales (the “Executive”).


W I T N E S S E T H


WHEREAS, on November 17, 2011, the Company and its debtor affiliates
(collectively, the “Debtors”) each filed a voluntary petition for relief under
chapter 11 of title 11 of the United States Code  in the United States
Bankruptcy Court for the Southern District of New York (the “Bankruptcy Court”)
under the lead case 11-15285-MG (the “Chapter 11 Cases”);


WHEREAS, on March 26, 2012, the Debtors filed the second amended plan of
reorganization (the “Plan”);


WHEREAS, on May 17, 2012, the Bankruptcy Court entered an order confirming the
Plan, and the Company emerged from its chapter 11 bankruptcy proceedings on May
17, 2012 (the “Plan Effective Date”);


WHEREAS, the Company desires to continue to employ the Executive after the Plan
Effective Date, initially as the Manager and Technical Director of the Company;


WHEREAS, the Company and the Executive desire to enter into this Agreement as to
the terms of the Executive’s continued employment with the Company.


NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:


1.           POSITION AND DUTIES.
 
(a)           During the Employment Term (as defined in Section 2 hereof), the
Executive shall serve as the Manager and Technical Director of the Company and
report to the Chief Executive Officer of General Maritime Corporation.  In this
capacity, the Executive shall have the duties, authorities and responsibilities
consistent with his positions in a company the size and nature of the Company
and such other duties, authorities and responsibilities, consistent with his
positions, as shall be determined by the Board of Directors of the Company (the
“Board”) from time to time.
 
(b)           During the Employment Term, the Executive shall devote all of the
Executive’s business time, energy, business judgment, knowledge and skill and
the Executive’s best efforts to the performance of the Executive’s duties with
the Company, provided that the foregoing shall not prevent the Executive from
(i) with the prior written approval of the Board, serving on the boards of
directors of other business, (ii) serving on the board of director of charitable
organizations and participating in charitable, civic, educational, professional,
community or industry affairs, and (iii) managing the Executive’s and his
family’s passive personal investments, in each case so long as such activities
do not interfere or conflict with the Executive’s duties hereunder or create a
potential business or fiduciary conflict.
 
 
 

--------------------------------------------------------------------------------

 

2.           EMPLOYMENT TERM.  The Company agrees to continue to employ the
Executive pursuant to the terms of this Agreement, and the Executive agrees to
continue to be so employed, for a term of eighteen (18) months (the “Initial
Term”) commencing as of the date hereof (the “Effective Date”).  Following the
end of the Initial Term, the term of this Agreement shall be automatically
extended for successive one-year periods, provided, however, that either party
hereto may elect not to extend this Agreement by giving written notice to the
other party at least ninety (90) days prior to the end of the Initial Term or
such extension period, as applicable.  Notwithstanding the foregoing, the
Executive’s employment hereunder may be earlier terminated in accordance with
Section 6 hereof, subject to Section 7 hereof.  The period of time between the
Effective Date and the termination of the Executive’s employment hereunder shall
be referred to herein as the “Employment Term.”
 
3.           BASE SALARY.  The Company agrees to pay the Executive a base salary
at an annual rate of not less than $275,000, payable in accordance with the
regular payroll practices of the Company, but in no event less frequently than
monthly.  The Executive’s base salary shall be subject to annual review by the
Board (or a committee thereof), and may be adjusted from time to time by the
Board.  The base salary as determined herein and adjusted from time to time
shall constitute “Base Salary” for purposes of this Agreement.
 
4.           ANNUAL BONUS.  During the Employment Term, the Executive shall be
eligible to receive an annual discretionary cash incentive payment under the
Company’s annual bonus plan as may be in effect from time to time (the “Annual
Bonus”) based on a target bonus opportunity of 75% of the Executive’s Base
Salary (the “Target Bonus”), in each case upon the attainment of one or more
pre-established performance goals established by the Board or any committee
thereof after consultation with the Executive, which shall be paid no later than
March 15 of the calendar year immediately following the calendar year in which
or with which the applicable performance period ends.
 
5.           EMPLOYEE BENEFITS.
 
(a)           BENEFIT PLANS.  During the Employment Term, the Executive shall be
entitled to participate in any employee benefit plan that the Company has
adopted or may adopt, maintain or contribute to for the benefit of its senior
employees generally, subject to satisfying the applicable eligibility
requirements, except to the extent that such plans are duplicative of the
benefits otherwise provided for hereunder.  The Executive’s participation will
be subject to the terms of the applicable plan documents and generally
applicable Company policies.  Notwithstanding the foregoing, the Company may
modify or terminate any employee benefit plan at any time.
 
(b)           BUSINESS EXPENSES.  Upon presentation of reasonable substantiation
and documentation as the Company may specify from time to time, the Executive
shall be reimbursed in accordance with the Company’s expense reimbursement
policy, for all reasonable out-of-pocket business expenses incurred by the
Executive during the Employment Term (and paid, whether during or after the
Employment Term) and in connection with the performance of the Executive’s
duties hereunder, in accordance with the Company’s policies with regard thereto.
 
 
2

--------------------------------------------------------------------------------

 

(c)           VACATIONS.  During the Employment Term, the Executive shall be
entitled to five (5) weeks of paid vacation per calendar year (as prorated for
partial years) in accordance with the Company’s policy on accrual and use
applicable to employees as in effect from time to time.
 
(d)           RELEASE AND WAIVER OF PRE-PLAN EFFECTIVE DATE BENEFITS AND
OBLIGATIONS.  As a condition to entering into this Agreement, on or after the
date hereof, the Executive hereby unconditionally, irrevocably and forever
waives and releases all claims, obligations, rights, suits, damages, causes of
action, remedies and liabilities whatsoever, whether known or unknown, foreseen
or unforeseen, existing or hereafter arising, in law, equity or otherwise, that
the Executive would have been entitled to assert against the Company or any of
its affiliates in his own right (or on behalf of any other person or entity)
based on or related to, or in any manner arising from, in whole or in part, any
agreement, benefit, act, omission, transaction, agreement, event or other
occurrence relating to the Company or any of its affiliates taking place before
the date hereof.  The Executive further agrees (i) that any proof of claim filed
in the Chapter 11 Cases against the Company or any of its affiliates shall be
deemed withdrawn with prejudice from the official claims register maintained in
the Chapter 11 Cases as of the date hereof without any further action by the
Bankruptcy Court or any other party and (ii) that the Executive will not file
any proofs of claim in the Chapter 11 Cases.  Notwithstanding the foregoing, the
Executive does not waive or release his claims to any unpaid base salary,
unreimbursed business expenses or benefits, in each case accrued or incurred
during the administration of the Chapter 11 Cases, or rights specifically
preserved under the Plan, including but not limited to Article V.F.  On or after
the date hereof, the Company and its affiliates hereby unconditionally releases
the Executive from all claims, obligations, suits, judgments, damages, rights,
causes of action, remedies and liabilities whatsoever, whether known or unknown,
foreseen or unforeseen, existing or hereafter arising, in law, equity or
otherwise, that the Company or its affiliates would have been entitled to assert
against the Executive in whole or in part, in its respective capacities as
described herein or omission, transaction, agreement, event or other occurrence
taking place before the date hereof; provided, however, that (a) the Executive
shall not be released from any act or omission that constitutes gross negligence
or willful misconduct as determined by a Final Order (as defined in the Plan)
and (b) the Company shall not relinquish or waive the right to assert any of the
foregoing as a legal or equitable defense or right of set-off or recoupment
against any Claims (as defined in the Plan) of the Executive asserted against
the Company.
 
6.            TERMINATION.  The Executive’s employment and the Employment Term
shall terminate on the first of the following to occur:
 
(a)           DISABILITY.  Upon ten (10) days’ prior written notice by the
Company to the Executive of termination due to Disability.  For purposes of this
Agreement, “Disability” shall mean Executive’s inability to have performed the
Executive’s duties to the Company or subsidiary (i) for (A) a continuous period
of ninety (90) days and remains so incapable at the end of such ninety (90) day
period or (B) periods amounting in the aggregate to ninety (90) days within any
one period of one hundred twenty (120) days and remains so incapable at the end
of such aggregate period of one hundred twenty (120) days, (ii) Executive
qualifies to receive long-term disability payments under the long-term
disability insurance program, as it may be amended from time to time, covering
employees of the Company or company affiliate to which the Executive provides
services or (iii) Executive is determined to be totally disabled by the Social
Security Administration.
 
 
3

--------------------------------------------------------------------------------

 

(b)           DEATH.  Automatically upon the date of death of the Executive.
 
(c)           CAUSE.  Immediately upon written notice by the Company to the
Executive of a termination for Cause.  For purposes of this Agreement, “Cause”
shall mean (i) the Executive’s conviction or plea of guilty or nolo contendere
to a felony; (ii) the Executive’s continued failure to substantially perform the
Executive’s material employment duties set forth in the Agreement (other than
due to a mental or physical impairment); (iii) a material act of fraud or
material misconduct; (iv) a material breach of the
non-competition/non-solicitation provisions of this Agreement; (v) the
Executive’s having engaged in material misconduct that the Executive knew or
reasonably should have known would be materially injurious to the financial
condition or business reputation of the Company; or (vi) a material breach of a
material Company policy.  Notwithstanding anything herein to the contrary, the
Executive’s employment shall not be terminated for Cause pursuant to clauses
(ii), (v) or (vi) above unless the Executive is given notice by the Company of
the circumstances constituting the basis for termination and, if such
circumstances are curable, for 30 days after receipt of such Notice the
Executive has failed to cure them to the reasonable satisfaction of the Company.
 
(d)           WITHOUT CAUSE.  Immediately upon written notice by the Company to
the Executive of an involuntary termination without Cause (other than for death
or Disability).
 
(e)           GOOD REASON.  Upon written notice by the Executive to the Company
of a termination for Good Reason.  “Good Reason” shall mean (i) a material
diminution in the Executive’s titles, reporting lines, duties or authorities;
(ii) a reduction in the Executive’s Base Salary, other than an across-the-board
reduction applicable to all senior executive officers of the Company (provided
that the cumulative reductions may not exceed 10% of Executive’s Base Salary as
of the Effective Date); or (iii) a required relocation of more than 25 miles of
the Executive’s primary place of employment as of the Effective Date; it being
understood, however, that the Executive may be required to travel on business to
other locations as may be required or desirable in connection with the
performance of his duties specified in the Agreement.  To invoke a termination
for Good Reason, (A) the Executive must provide written notice within 30 days of
the event, (B) the Company must fail to cure such event within 30 days of the
giving of such notice and (C) the Executive must terminate employment within 5
days following the expiration of the Company’s cure period.
 
(f)           WITHOUT GOOD REASON.  Upon thirty (30) days’ prior written notice
by the Executive to the Company of the Executive’s voluntary termination of
employment without Good Reason (which the Company may, in its sole discretion,
make effective earlier than any notice date).
 
 
4

--------------------------------------------------------------------------------

 

(g)           EXPIRATION OF EMPLOYMENT TERM; NON-EXTENSION OF AGREEMENT.  Upon
the expiration of the Employment Term due to a non-extension of the Agreement by
the Company or the Executive pursuant to the provisions of Section 2 hereof.
 
7.           CONSEQUENCES OF TERMINATION.
 
(a)           DEATH.  In the event that the Executive’s employment and the
Employment Term ends on account of the Executive’s death, the Executive or the
Executive’s estate, as the case may be, shall be entitled to the following (with
the amounts due under Sections 7(a)(i) through 7(a)(iii) hereof to be paid
within sixty (60) days following termination of employment, or such earlier date
as may be required by applicable law):
 
(i)           any unpaid Base Salary through the date of termination;
 
(ii)           reimbursement for any unreimbursed business expenses incurred
through the date of termination;
 
(iii)           any accrued but unused vacation time in accordance with Company
policy;
 
(iv)           all other payments, benefits or fringe benefits to which the
Executive shall be entitled under the terms of any applicable compensation
arrangement or benefit, equity or fringe benefit plan or program or grant or
this Agreement, in each case in accordance with their term;  and
 
(v)           the earned but unpaid Annual Bonus (if any) for the most recent
performance period ending prior to the date of termination (collectively,
Sections 7(a)(i) through 7(a)(v) hereof shall be hereafter referred to as the
“Accrued Benefits”).
 
(b)           DISABILITY; TERMINATION FOR CAUSE OR BY THE EXECUTIVE OTHER THAN
FOR GOOD REASON OR AS A RESULT OF EXECUTIVE NON-EXTENSION OF THIS AGREEMENT.  In
the event that the Executive’s employment and/or Employment Term ends (w) on
account of the Executive’s Disability, (x) by the Company for Cause, (y) by the
Executive other than for Good Reason, or (z) as a result of the Executive’s
non-extension of the Employment Term as provided in Section 2 hereof, the
Company shall pay or provide the Executive with the Accrued Benefits; provided
that in the event that the Executive’s employment is terminated by the Company
for Cause, the Executive shall not be paid the bonus described in Section
7(a)(v) above.
 
(c)           TERMINATION WITHOUT CAUSE, FOR GOOD REASON OR AS A RESULT OF
COMPANY NON-EXTENSION OF THIS AGREEMENT.  If the Executive’s employment by the
Company is terminated (x) by the Executive for Good Reason, (y) by the Company
other than for Cause, or (z) as a result of the Company’s non-extension of the
Employment Term as provided in Section 2 hereof other than for Cause, the
Company shall pay or provide the Executive with the following, subject to the
provisions of Section 20 hereof:
 
(i)           the Accrued Benefits;
 
 
5

--------------------------------------------------------------------------------

 

(ii)           subject to the Executive’s continued compliance with the
obligations in Sections 8, 9 and 10 hereof, an amount equal to the Executive’s
monthly Base Salary rate as in effect on the date of termination, paid monthly
for a period of twelve (12) months following such termination; provided that to
the extent that the payment of any amount constitutes “nonqualified deferred
compensation” for purposes of Code Section 409A (as defined in Section 20
hereof), any such payment scheduled to occur during the first sixty (60) days
following the termination of employment shall not be paid until the first
regularly scheduled pay period following the sixtieth (60th) day following such
termination and shall include payment of any amount that was otherwise scheduled
to be paid prior thereto; and
 
(iii)           subject to (A) the Executive’s timely election of continuation
coverage under the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”), (B) the Executive’s continued copayment of premiums at the
same level and cost to the Executive as if the Executive were an employee of the
Company (excluding, for purposes of calculating cost, an employee’s ability to
pay premiums with pre-tax dollars), and (C) the Executive’s continued compliance
with the obligations in Sections 8, 9 and 10 hereof, continued participation in
the Company’s group health plan (to the extent permitted under applicable law
and the terms of such plan) which covers the Executive (and the Executive’s
eligible dependents) for a period of twelve (12) months at the Company’s
expense, provided that the Executive is eligible and remains eligible for COBRA
coverage.
 
Payments and benefits provided in this Section 7(c) shall be in lieu of any
termination or severance payments or benefits for which the Executive may be
eligible under any of the plans, policies or programs of the Company or under
the Worker Adjustment Retraining Notification Act of 1988 or any similar state
statute or regulation.
 
(d)           OTHER OBLIGATIONS.  Upon any termination of the Executive’s
employment with the Company, the Executive shall promptly resign from any other
position as an officer, director or fiduciary of any Company-related entity.
 
(e)           EXCLUSIVE REMEDY.  The amounts payable to the Executive following
termination of employment and the Employment Term hereunder pursuant to Sections
6 and 7 hereof shall be in full and complete satisfaction of the Executive’s
rights under this Agreement and any other claims that the Executive may have in
respect of the Executive’s employment with the Company or any of its affiliates,
and the Executive acknowledges that such amounts are fair and reasonable, and
are the Executive’s sole and exclusive remedy, in lieu of all other remedies at
law or in equity, with respect to the termination of the Executive’s employment
hereunder or any breach of this Agreement.
 
8.           RELEASE; NO MITIGATION.  Any and all amounts payable and benefits
or additional rights provided pursuant to this Agreement beyond the Accrued
Benefits shall only be payable if the Executive delivers to the Company and does
not revoke a general release of claims in favor of the Company in a form
attached here as Exhibit A, and only if such release is executed and delivered
(and no longer subject to revocation, if applicable) within sixty (60) days
following termination.  The Executive shall have no duty to seek other
employment and the amounts, benefits and entitlements payable to the Executive
hereunder or otherwise shall not be subject to reduction, offset or repayment
for any compensation received by the Executive from services provided by the
Executive following the termination of the Executive’s employment with the
Company.
 
 
6

--------------------------------------------------------------------------------

 
 
9.            RESTRICTIVE COVENANTS.
 
(a)           CONFIDENTIALITY.  During the course of the Executive’s employment
with the Company, the Executive will have access to Confidential
Information.  For purposes of this Agreement, “Confidential Information” means
all data, information, ideas, concepts, discoveries, trade secrets, inventions
(whether or not patentable or reduced to practice), innovations, improvements,
know-how, developments, techniques, methods, processes, treatments, drawings,
sketches, specifications, designs, plans, patterns, models, plans and
strategies, and all other confidential or proprietary information or trade
secrets in any form or medium (whether merely remembered or embodied in a
tangible or intangible form or medium) whether now or hereafter existing,
relating to or arising from the past, current or potential business, activities
and/or operations of the Company or any of its affiliates, including, without
limitation, any such information relating to or concerning finances, sales,
marketing, advertising, transition, promotions, pricing, personnel, customers,
suppliers, vendors, raw partners and/or competitors.  The Executive agrees that
the Executive shall not, directly or indirectly, use, make available, sell,
disclose or otherwise communicate to any person, other than in the course of the
Executive’s assigned duties and for the benefit of the Company, either during
the period of the Executive’s employment or at any time thereafter, any
Confidential Information or other confidential or proprietary information
received from third parties subject to a duty on the Company’s and its
subsidiaries’ and affiliates’ part to maintain the confidentiality of such
information, and to use such information only for certain limited purposes, in
each case, which shall have been obtained by the Executive during the
Executive’s employment by the Company (or any predecessor).  The foregoing shall
not apply to information that (i) was known to the public prior to its
disclosure to the Executive; (ii) becomes generally known to the public
subsequent to disclosure to the Executive through no wrongful act of the
Executive or any representative of the Executive; or (iii) if permitted by law,
the Executive is required to disclose by applicable law, regulation or legal
process (provided that the Executive provides the Company with prior notice of
the contemplated disclosure and cooperates with the Company at its expense in
seeking a protective order or other appropriate protection of such information).
 
(b)           NONCOMPETITION.  The Executive acknowledges that (i) the Executive
performs services of a unique nature for the Company that are irreplaceable, and
that the Executive’s performance of such services to a competing business will
result in irreparable harm to the Company, (ii) the Executive has had and will
continue to have access to Confidential Information, which, if disclosed, would
unfairly and inappropriately assist in competition against the Company or any of
its affiliates, (iii) in the course of the Executive’s employment by a
competitor, the Executive would inevitably use or disclose such Confidential
Information, (iv) the Company and its affiliates have substantial relationships
with their customers and the Executive has had and will continue to have access
to these customers, (v) the Executive has received and will receive specialized
training from the Company and its affiliates, and (vi) the Executive has
generated and will continue to generate goodwill for the Company and its
affiliates in the course of the Executive’s employment.  Accordingly, during the
Executive’s employment hereunder and for a period of twelve (12)
months thereafter (the “Restricted Period”), the Executive agrees that the
Executive will not, directly or indirectly, own, manage, operate, control, be
employed by (whether as an employee, consultant, independent contractor or
otherwise, and whether or not for compensation) or render services to any
person, firm, corporation or other entity, in whatever form, engaged in the
business of international or domestic maritime transport of petroleum or
petroleum-based products, including but not limited to crude oil and refined
petroleum products (the “Business”), in each case in any locale of any country
(and including, for the avoidance of doubt, shipping through international
waters) in which or from which the Company conducts business as of the end of
the Employment Term.  Notwithstanding the foregoing, nothing herein shall
prohibit the Executive from being a passive owner of not more than one percent
(1%) of the equity securities of a publicly traded corporation engaged in a
business that is in competition with the Company or any of its subsidiaries or
affiliates, so long as the Executive has no active participation in the business
of such corporation.
 
 
7

--------------------------------------------------------------------------------

 

(c)           NONSOLICITATION; NONINTERFERENCE.
 
(i)           During the Restricted Period, the Executive agrees that the
Executive shall not, except in the furtherance of the Executive’s duties
hereunder, directly or indirectly, individually or on behalf of any other
person, firm, corporation or other entity, solicit, aid or induce any individual
or entity that is, or was during the twelve-month period immediately prior to
the termination of the Executive’s employment for any reason, a customer of the
Business of the Company or any of its subsidiaries or affiliates to purchase
goods or services then sold through the Business by the Company or any of its
subsidiaries or affiliates from another person, firm, corporation or other
entity or assist or aid any other persons or entity in identifying or soliciting
any such customer.
 
(ii)           During the Restricted Period, the Executive agrees that the
Executive shall not, except in the furtherance of the Executive’s duties
hereunder, directly or indirectly, individually or on behalf of any other
person, firm, corporation or other entity, (A) solicit, aid or induce any
employee, representative or agent engaged in the Business of the Company or any
of its subsidiaries or affiliates to leave such employment or retention or to
accept employment with or render services to or with any other person, firm,
corporation or other entity unaffiliated with the Company or hire or retain any
such employee, representative or agent, or take any action to materially assist
or aid any other person, firm, corporation or other entity in identifying,
hiring or soliciting any such employee, representative or agent, or (B)
interfere, or aid or induce any other person or entity in interfering, with the
relationship between the Company or any of its subsidiaries or affiliates and
any of their respective vendors, joint venturers or licensors connected with the
Business.  Any person described in this Section 9(c)(ii) shall be deemed covered
by this Section while so employed or retained and for a period of twelve (12)
months thereafter.
 
(d)           NONDISPARAGMENT.  The Executive agrees during the Restricted
Period not to make negative comments or otherwise disparage the Company or any
of its affiliates or any of their officers, directors, employees, shareholders,
agents or products other than in the good faith performance of the Executive’s
duties to the Company while the Executive is employed by the Company.  The
Company agrees during the Restricted Period that the individuals holding the
positions of executive officers of the Company as of the date of termination and
the members of the Board as of the date of termination will not, while employed
by the Company or serving as a director of the Company, as the case may be, make
negative comments about the Executive or otherwise disparage the Executive in
any manner that is likely to be harmful to the Executive’s business
reputation.  The foregoing shall not be violated by truthful statements in
response to legal process, required governmental testimony or filings, or
administrative or arbitral proceedings (including, without limitation,
depositions in connection with such proceedings), and the foregoing limitation
on the Executive and the Company’s executives and directors shall not be
violated by statements that the Executive or they in good faith believe are
necessary or appropriate to make in connection with performing his or their
duties and obligations to the Company.
 
 
8

--------------------------------------------------------------------------------

 

(e)           INVENTIONS.
 
(i)           The Executive acknowledges and agrees that all ideas, methods,
inventions, discoveries, improvements, work products, developments or works of
authorship (“Inventions”), whether patentable or unpatentable, (A) that relate
to the Executive’s work with the Company, made or conceived by the Executive,
solely or jointly with others, during the Employment Term, or (B) suggested by
any work that the Executive performs in connection with the Company, either
while performing the Executive’s duties with the Company or on the Executive’s
own time, shall belong exclusively to the Company (or its designee), whether or
not patent applications are filed thereon.  The Executive will keep full and
complete written records (the “Records”), in the manner prescribed by the
Company, of all Inventions, and will promptly disclose all Inventions completely
and in writing to the Company.  The Records shall be the sole and exclusive
property of the Company, and the Executive will surrender them upon the
termination of the Employment Term, or upon the Company’s request.  The
Executive hereby irrevocably conveys, transfers and assigns to the Company the
Inventions and all patents that may issue thereon in any and all countries,
whether during or subsequent to the Employment Term, together with the right to
file, in the Executive’s name or in the name of the Company (or its designee),
applications for patents and equivalent rights (the “Applications”).  The
Executive will, at any time during and subsequent to the Employment Term, make
such applications, sign such papers, take all rightful oaths, and perform all
acts as may be requested from time to time by the Company with respect to the
Inventions.  The Executive will also execute assignments to the Company (or its
designee) of the Applications, and give the Company and its attorneys all
reasonable assistance (including the giving of testimony) to obtain the
Inventions for the Company’s benefit, all without additional compensation to the
Executive from the Company, but entirely at the Company’s expense.  If the
Company is unable for any other reason to secure Executive’s signature on any
document for this purpose, then Executive hereby irrevocably designates and
appoints the Company and its duly authorized officers and agents as Executive’s
agent and attorney in fact, to act for and in Executive’s behalf and stead to
execute any documents and to do all other lawfully permitted acts in connection
with the foregoing.
 
(ii)           In addition, the Inventions will be deemed Work for Hire, as such
term is defined under the copyright laws of the United States, on behalf of the
Company and the Executive agrees that the Company will be the sole owner of the
Inventions, and all underlying rights therein, in all media now known or
hereinafter devised, throughout the universe and in perpetuity without any
further obligations to the Executive.  If the Inventions, or any portion
thereof, are deemed not to be Work for Hire, the Executive hereby irrevocably
conveys, transfers and assigns to the Company, all rights, in all media now
known or hereinafter devised, throughout the universe and in perpetuity, in and
to the Inventions, including, without limitation, all of the Executive’s right,
title and interest in the copyrights (and all renewals, revivals and extensions
thereof) to the Inventions, including, without limitation, all rights of any
kind or any nature now or hereafter recognized, including, without limitation,
the unrestricted right to make modifications, adaptations and revisions to the
Inventions, to exploit and allow others to exploit the Inventions and all rights
to sue at law or in equity for any infringement, or other unauthorized use or
conduct in derogation of the Inventions, known or unknown, prior to the date
hereof, including, without limitation, the right to receive all proceeds and
damages therefrom.  In addition, the Executive hereby waives any so-called
“moral rights” with respect to the Inventions.  To the extent that the Executive
has any rights in the results and proceeds of the Executive’s service to the
Company that cannot be assigned in the manner described herein, the Executive
agrees to unconditionally waive the enforcement of such rights.  The Executive
hereby waives any and all currently existing and future monetary rights in and
to the Inventions and all patents that may issue thereon, including, without
limitation, any rights that would otherwise accrue to the Executive’s benefit by
virtue of the Executive being an employee of or other service provider to the
Company.
 
 
9

--------------------------------------------------------------------------------

 

(iii)           Executive shall not improperly use for the benefit of, bring to
any premises of, divulge, disclose, communicate, reveal, transfer or provide
access to, or share with the Company any confidential, proprietary or non-public
information or intellectual property relating to a former employer or other
third party without the prior written permission of such third party.  Executive
represents and warrants that he does not possess or own any rights in or to any
confidential, proprietary or non-public information or intellectual property
related to the business of the Company.  Executive shall comply with all
relevant policies and guidelines of the Company regarding the protection of
confidential information and intellectual property and potential conflicts of
interest, provided same are consistent with the terms of this Agreement.
Executive acknowledges that the Company may amend any such policies and
guidelines from time to time, and that Executive remains at all times bound by
their most current version.
 
(f)           RETURN OF COMPANY PROPERTY.  On the date of the Executive’s
termination of employment with the Company for any reason (or at any time prior
thereto at the Company’s request), the Executive shall return all property
belonging to the Company or its affiliates (including, but not limited to, any
Company-provided laptops, computers, cell phones, wireless electronic mail
devices or other equipment, or documents and property belonging to the Company).
 
(g)           REASONABLENESS OF COVENANTS.  In signing this Agreement, the
Executive gives the Company assurance that the Executive has carefully read and
considered all of the terms and conditions of this Agreement, including the
restraints imposed under this Section 9 hereof.  The Executive agrees that these
restraints are necessary for the reasonable and proper protection of the Company
and its affiliates and their trade secrets and confidential information and that
each and every one of the restraints is reasonable in respect to subject matter,
length of time and geographic area, and that these restraints, individually or
in the aggregate, will not prevent the Executive from obtaining other suitable
employment during the period in which the Executive is bound by the
restraints.  The Executive agrees that, before providing services, whether as an
employee or consultant, to any entity during the period of time that the
Executive is subject to the constraints in Section 9(b) hereof, the Executive
will provide a copy of Section 9 of this Agreement to such entity, and the
Company shall be entitled to share a copy of Section 9 of this Agreement to such
entity or any other entity to which the Executive performs services.  The
Executive acknowledges that each of these covenants has a unique, very
substantial and immeasurable value to the Company and its affiliates and that
the Executive has sufficient assets and skills to provide a livelihood while
such covenants remain in force.  The Executive further covenants that the
Executive will not challenge the reasonableness or enforceability of any of the
covenants set forth in this Section 9.  It is also agreed that each of the
Company’s affiliates will have the right to enforce all of the Executive’s
obligations to that affiliate under this Agreement and shall be third party
beneficiaries hereunder, including without limitation pursuant to this Section
9.
 
 
10

--------------------------------------------------------------------------------

 

(h)           REFORMATION.  If it is determined by a court of competent
jurisdiction in any state that any restriction in this Section 9 is excessive in
duration or scope or is unreasonable or unenforceable under applicable law, it
is the intention of the parties that such restriction may be modified or amended
by the court to render it enforceable to the maximum extent permitted by the
laws of that state.
 
(i)           TOLLING.  In the event of any violation of the provisions of this
Section 9, the Executive acknowledges and agrees that the post-termination
restrictions contained in this Section 9 shall be extended by a period of time
equal to the period of such violation, it being the intention of the parties
hereto that the running of the applicable post-termination restriction period
shall be tolled during any period of such violation.
 
(j)           SURVIVAL OF PROVISIONS.  The obligations contained in Sections 9
and 10 hereof shall survive the termination or expiration of the Employment Term
and the Executive’s employment with the Company and shall be fully enforceable
thereafter.
 
10.         COOPERATION.  Subject to the Executive’s other personal and business
commitments and to the extent not inconsistent with Executive’s legal position,
upon the receipt of reasonable notice from the Company (including outside
counsel), the Executive agrees that while employed by the Company and
thereafter, the Executive will respond and provide information with regard to
matters in which the Executive has knowledge as a result of the Executive’s
employment with the Company, and will provide reasonable assistance to the
Company, its affiliates and their respective representatives in defense of any
claims that may be made against the Company or its affiliates, and will assist
the Company and its affiliates in the prosecution of any claims that may be made
by the Company or its affiliates, to the extent that such claims may relate to
the period of the Executive’s employment with the Company (collectively, the
“Claims”).  The Executive agrees to promptly inform the Company if the Executive
becomes aware of any lawsuits involving Claims that may be filed or threatened
against the Company or its affiliates.  The Executive also agrees to promptly
inform the Company (to the extent that the Executive is legally permitted to do
so) if the Executive is asked to assist in any investigation of the Company or
its affiliates (or their actions) or another party attempts to obtain
information or documents from the Executive (other than in connection with any
litigation or other proceeding in which the Executive is a party-in-opposition)
with respect to matters the Executive believes in good faith to relate to any
investigation of the Company or its affiliates, in each case, regardless of
whether a lawsuit or other proceeding has then been filed against the Company or
its affiliates with respect to such investigation regarding Claims or potential
Claims, and shall not do so unless legally required.  During the pendency of any
litigation or other proceeding involving Claims, the Executive shall not
communicate with anyone (other than the Executive’s attorneys and tax and/or
financial advisors and except to the extent that the Executive determines in
good faith is necessary in connection with the performance of the Executive’s
duties hereunder) with respect to the facts or subject matter of any pending or
potential litigation or regulatory or administrative proceeding involving the
Company or any of its affiliates without giving prior written notice to the
Company or the Company’s counsel.  Upon receipt of appropriate documentation
related thereto, the Company agrees to reimburse the Executive for his
reasonable out of pocket travel expenses incurred by the Executive in complying
with this Section 10.  In addition, the Company shall pay the Executive an
hourly fee, in an amount (rounded to the nearest whole cent) determined by
dividing the Executive’s Base Salary as in effect on the date of termination by
2,080, for services rendered by the Executive in complying with this Section 10;
provided that no such payment shall be required by the Company under this
Section 10 during the Employment Term or during any period in which severance is
being paid to the Executive pursuant to Section 7 hereof.
 
 
11

--------------------------------------------------------------------------------

 
 
11.           EQUITABLE RELIEF AND OTHER REMEDIES. The Executive acknowledges
and agrees that the Company’s remedies at law for a breach or threatened breach
of any of the provisions of Section 9 or Section 10 hereof would be inadequate
and, in recognition of this fact, the Executive agrees that, in the event of
such a breach or threatened breach, in addition to any remedies at law, the
Company, without posting any bond, shall be entitled to obtain equitable relief
in the form of specific performance, a temporary restraining order, a temporary
or permanent injunction or any other equitable remedy which may then be
available, without the necessity of showing actual monetary damages or the
posting of a bond or other security.  In the event of a material violation by
the Executive of Section 9 or Section 10 hereof, any severance being paid to the
Executive pursuant to this Agreement or otherwise shall immediately cease.
 
12.           NO ASSIGNMENTS. This Agreement is personal to each of the parties
hereto.  Except as provided in this Section 12 hereof, no party may assign or
delegate any rights or obligations hereunder without first obtaining the written
consent of the other party hereto.  The Company may assign this Agreement to any
successor to all or substantially all of the business and/or assets of the
Company, provided that the Company shall require such successor to expressly
assume and agree in writing to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place.  As used in this Agreement, “Company” shall mean the
Company and any successor to its business and/or assets, which assumes and
agrees to perform the duties and obligations of the Company under this Agreement
by operation of law or otherwise.
 
 
12

--------------------------------------------------------------------------------

 
 
13.           NOTICE.  For purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given (a) on the date of delivery, if delivered by
hand, (b) on the date of transmission, if delivered by confirmed facsimile or
electronic mail, (c) on the first business day following the date of deposit, if
delivered by guaranteed overnight delivery service, or (d) on the fourth
business day following the date delivered or mailed by United States registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:
 
If to the Executive:


At the address (or to the facsimile number) shown
in the books and records of the Company.


If to the Company:
General Maritime Corporation
299 Park Avenue
New York, New York 10171
Attention: Chief Executive Officer and/or General Counsel
 
or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.
 
14.           SECTION HEADINGS; INCONSISTENCY. The section headings used in this
Agreement are included solely for convenience and shall not affect, or be used
in connection with, the interpretation of this Agreement.  In the event of any
inconsistency between the terms of this Agreement and any form, award, plan or
policy of the Company, the terms of this Agreement shall govern and control.
 
15.           SEVERABILITY.  The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.
 
16.           COUNTERPARTS.  This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.
 
17.           GOVERNING LAW; JURISDICTION.  This Agreement, the rights and
obligations of the parties hereto, and any claims or disputes relating thereto,
shall be governed by and construed in accordance with the laws of the State of
New York without regard to its choice of law provisions).  Each of the parties
agrees that any dispute between the parties shall be resolved only in the courts
of the State of New York or the United States District Court for the Southern
District of New York and the appellate courts having jurisdiction of appeals in
such courts.  In that context, and without limiting the generality of the
foregoing, each of the parties hereto irrevocably and unconditionally (a)
submits in any proceeding relating to this Agreement or the Executive’s
employment by the Company or any affiliate, or for the recognition and
enforcement of any judgment in respect thereof (a “Proceeding”), to the
exclusive jurisdiction of the courts of the State of New York, the court of the
United States of America for the Southern District of New York, and appellate
courts having jurisdiction of appeals from any of the foregoing, and agrees that
all claims in respect of any such Proceeding shall be heard and determined in
such New York State court or, to the extent permitted by law, in such federal
court, (b) consents that any such Proceeding may and shall be brought in such
courts and waives any objection that the Executive or the Company may now or
thereafter have to the venue or jurisdiction of any such Proceeding in any such
court or that such Proceeding was brought in an inconvenient court and agrees
not to plead or claim the same, (c) WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
PROCEEDING (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE EXECUTIVE’S EMPLOYMENT BY THE COMPANY OR ANY
AFFILIATE OF THE COMPANY, OR THE EXECUTIVE’S OR THE COMPANY’S PERFORMANCE UNDER,
OR THE ENFORCEMENT OF, THIS AGREEMENT, (d) agrees that service of process in any
such Proceeding may be effected by mailing a copy of such process by registered
or certified mail (or any substantially similar form of mail), postage prepaid,
to such party at the Executive’s or the Company’s address as provided in Section
13 hereof, and (e) agrees that nothing in this Agreement shall affect the right
to effect service of process in any other manner permitted by the laws of the
State of New York.
 
 
13

--------------------------------------------------------------------------------

 
 
18.           MISCELLANEOUS.  No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by the Executive and such officer or director as may be
designated by the Board.  No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.  This Agreement together with all exhibits hereto sets
forth the entire agreement of the parties hereto in respect of the subject
matter contained herein and supersedes any and all prior agreements or
understandings between the Executive and the Company with respect to the subject
matter hereof; provided that in the event that the Executive is or becomes a
party to any other agreement providing for restrictive covenants similar to
Section 9, such agreement shall also apply pursuant to its terms.  No agreements
or representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not expressly set
forth in this Agreement.
 
19.           REPRESENTATIONS.  The Executive represents and warrants to the
Company that (a) the Executive has the legal right to enter into this Agreement
and to perform all of the obligations on the Executive’s part to be performed
hereunder in accordance with its terms, and (b) the Executive is not a party to
any agreement or understanding, written or oral, and is not subject to any
restriction, which, in either case, could prevent the Executive from entering
into this Agreement or impede the Executive from performing all of the
Executive’s duties and obligations hereunder.
 
20.           TAX MATTERS.
 
(a)           WITHHOLDING.  The Company may withhold from any and all amounts
payable under this Agreement or otherwise such federal, state and local taxes as
may be required to be withheld pursuant to any applicable law or regulation.  In
the event that the Company fails to withhold any taxes required to be withheld
by applicable law or regulation, the Executive agrees to indemnify the Company
for any amount paid with respect to any such taxes, together with any interest,
penalty and/or expense related thereto.
 
 
14

--------------------------------------------------------------------------------

 

(b)           SECTION 409A COMPLIANCE.
 
(i)           The intent of the parties is that payments and benefits under this
Agreement comply with Internal Revenue Code Section 409A and the regulations and
guidance promulgated thereunder (collectively “Code Section 409A”) and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance therewith.  In no event whatsoever shall the
Company be liable for any additional tax, interest or penalty that may be
imposed on the Executive by Code Section 409A or damages for failing to comply
with Code Section 409A.
 
(ii)           A termination of employment shall not be deemed to have occurred
for purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.”  Notwithstanding anything to the contrary in
this Agreement, if the Executive is deemed on the date of termination to be a
“specified employee” within the meaning of that term under Code Section
409A(a)(2)(B), then with regard to any payment or the provision of any benefit
that is considered deferred compensation under Code Section 409A payable on
account of a “separation from service,” such payment or benefit shall not be
made or provided until the date which is the earlier of (A) the expiration of
the six (6)-month period measured from the date of such “separation from
service” of the Executive, and (B) the date of the Executive’s death, to the
extent required under Code Section 409A.  Upon the expiration of the foregoing
delay period, all payments and benefits delayed pursuant to this Section
20(b)(ii) (whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid or reimbursed to the
Executive in a lump sum, and any remaining payments and benefits due under this
Agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein.
 
(iii)           To the extent that reimbursements or other in-kind benefits
under this Agreement constitute “nonqualified deferred compensation” for
purposes of Code Section 409A, (A) all such expenses or other reimbursements
hereunder shall be made on or prior to the last day of the taxable year
following the taxable year in which such expenses were incurred by the
Executive, (B) any right to such reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, and (C) no such
reimbursement, expenses eligible for reimbursement, or in-kind benefits provided
in any taxable year shall in any way affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year.
 
(iv)           For purposes of Code Section 409A, the Executive’s right to
receive any installment payments pursuant to this Agreement shall be treated as
a right to receive a series of separate and distinct payments.  Whenever a
payment under this Agreement specifies a payment period with reference to a
number of days, the actual date of payment within the specified period shall be
within the sole discretion of the Company.
 
 
15

--------------------------------------------------------------------------------

 

(v)           Notwithstanding any other provision of this Agreement to the
contrary, in no event shall any payment under this Agreement that constitutes
“nonqualified deferred compensation” for purposes of Code Section 409A be
subject to offset by any other amount unless otherwise permitted by Code Section
409A.
 
(c)           CODE SECTION 280G.  Notwithstanding any provision of the Plan to
the contrary, if any payments or benefits the Executive would receive from the
Company under this Agreement or otherwise in connection with a change in
ownership (as defined under Section 280G(b)(2) of the Code) (the “Total
Payments”) (a) constitute “parachute payments” within the meaning of Section
280G of the Code, and (b) but for this Section 20(c), would be subject to the
excise tax imposed by Section 4999 of the Code, then such Executive will be
entitled to receive either (i) the full amount of the Total Payments or (ii) a
portion of the Total Payments having a value equal to $1 less than three (3)
times such individual’s “base amount” (as such term is defined in Section
280G(b)(3)(A) of the Code), whichever of (i) and (ii), after taking into account
applicable federal, state, and local income taxes and the excise tax imposed by
Section 4999 of the Code, results in the receipt by such employee on an
after-tax basis, of the greatest portion of the Total Payments.  Any
determination required under this Section 20(c) shall be made in writing by the
Company’s independent certified public accountants appointed prior to any change
in ownership (as defined under Section 280G(b)(2) of the Code) or tax counsel
selected by such accountants (the “Accountants”), whose determination shall be
conclusive and binding for all purposes upon the applicable Executive.  For
purposes of making the calculations required by this Section 20(c), the
Accountants may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good-faith interpretations
concerning the application of Sections 280G and 4999 of the Code.  If there is a
reduction pursuant to this Section 20(c) of the Total Payments to be delivered
to the applicable Executive, the payment reduction contemplated by the preceding
sentence shall be implemented by determining the “Parachute Payment Ratio” (as
defined below) for each “parachute payment” and then reducing the “parachute
payments” in order beginning with the “parachute payment” with the highest
Parachute Payment Ratio.  For “parachute payments” with the same Parachute
Payment Ratio, such “parachute payments” shall be reduced based on the time of
payment of such “parachute payments,” with amounts having later payment dates
being reduced first.  For “parachute payments” with the same Parachute Payment
Ratio and the same time of payment, such “parachute payments” shall be reduced
on a pro rata basis (but not below zero) prior to reducing “parachute payments”
with a lower Parachute Payment Ratio.  For purposes hereof, the term “Parachute
Payment Ratio” shall mean a fraction the numerator of which is the value of the
applicable “parachute payment” for purposes of Section 280G of the Code and the
denominator of which is the actual present value of such payment.
 
 
16

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
 



 
COMPANY
          By:
/s/ Leonard J. Vrondissis
      Name:
Leonard J. Vrondissis
      Title:
Executive Vice President
     
EXECUTIVE
             
/s/ Milton H. Gonzales
 
Milton H. Gonzales

 
 
17

--------------------------------------------------------------------------------

 

EXHIBIT A
 
GENERAL RELEASE
 
I, Milton H. Gonzales, in consideration of and subject to the performance by
General Maritime Subsidiary Corporation (together with its subsidiaries, the
“Company”), of its obligations under the Employment Agreement dated as of May
17, 2012 (the “Agreement”), do hereby release and forever discharge as of the
date hereof the Company and its respective affiliates and all present, former
and future managers, directors, officers, employees, successors and assigns of
the Company and its affiliates and direct or indirect owners (collectively, the
“Released Parties”) to the extent provided below (this “General Release”).  The
Released Parties are intended to be third-party beneficiaries of this General
Release, and this General Release may be enforced by each of them in accordance
with the terms hereof in respect of the rights granted to such Released Parties
hereunder.  Terms used herein but not otherwise defined shall have the meanings
given to them in the Agreement.
 
1.           I understand that any payments or benefits paid or granted to me
under Section 7 of the Agreement (other than the Accrued Benefits) represent, in
part, consideration for signing this General Release and are not salary, wages
or benefits to which I was already entitled.  I understand and agree that I will
not receive certain of the payments and benefits specified in Section 7 of the
Agreement unless I execute this General Release and do not revoke this General
Release within the time period permitted hereafter.  Such payments and benefits
will not be considered compensation for purposes of any employee benefit plan,
program, policy or arrangement maintained or hereafter established by the
Company or its affiliates.
 
2.           Except as provided in paragraphs 4 and 5 below and except for the
provisions of the Agreement which expressly survive the termination of my
employment with the Company, I knowingly and voluntarily (for myself, my heirs,
executors, administrators and assigns) release and forever discharge the Company
and the other Released Parties from any and all claims, suits, controversies,
actions, causes of action, cross-claims, counter claims, demands, debts,
compensatory damages, liquidated damages, punitive or exemplary damages, other
damages, claims for costs and attorneys’ fees, or liabilities of any nature
whatsoever in law and in equity, both past and present (through the date that
this General Release becomes effective and enforceable) and whether known or
unknown, suspected, or claimed against the Company or any of the Released
Parties which I, my spouse, or any of my heirs, executors, administrators or
assigns, may have, which arise out of or are connected with my employment with,
or my separation or termination from, the Company (including, but not limited
to, any allegation, claim or violation, arising under: Title VII of the Civil
Rights Act of 1964, as amended; the Civil Rights Act of 1991; the Age
Discrimination in Employment Act of 1967, as amended (including the Older
Workers Benefit Protection Act); the Equal Pay Act of 1963, as amended; the
Americans with Disabilities Act of 1990; the Family and Medical Leave Act of
1993; the Worker Adjustment Retraining and Notification Act; the Employee
Retirement Income Security Act of 1974; any applicable Executive Order Programs;
the Fair Labor Standards Act; or their state or local counterparts; or under any
other federal, state or local civil or human rights law, or under any other
local, state, or federal law, regulation or ordinance; or under any public
policy, contract or tort, or under common law; or arising under any policies,
practices or procedures of the Company; or any claim for wrongful discharge,
breach of contract, infliction of emotional distress, defamation; or any claim
for costs, fees, or other expenses, including attorneys’ fees incurred in these
matters) (all of the foregoing collectively referred to herein as the “Claims”).
 
 
 

--------------------------------------------------------------------------------

 

3.           I represent that I have made no assignment or transfer of any
right, claim, demand, cause of action, or other matter covered by paragraph 2
above.
 
4.           I agree that this General Release does not waive or release any
rights or claims that I may have under the Age Discrimination in Employment Act
of 1967 which arise after the date I execute this General Release. I acknowledge
and agree that my separation from employment with the Company in compliance with
the terms of the Agreement shall not serve as the basis for any claim or action
(including, without limitation, any claim under the Age Discrimination in
Employment Act of 1967).
 
5.           I agree that I hereby waive all rights to sue or obtain equitable,
remedial or punitive relief from any or all Released Parties of any kind
whatsoever in respect of any Claim, including, without limitation,
reinstatement, back pay, front pay, and any form of injunctive
relief.  Notwithstanding the above, I further acknowledge that I am not waiving
and am not being required to waive any right that cannot be waived under law,
including the right to file an administrative charge or participate in an
administrative investigation or proceeding; provided, however, that I disclaim
and waive any right to share or participate in any monetary award resulting from
the prosecution of such charge or investigation or proceeding.  Additionally, I
am not waiving (i) any right to the Accrued Benefits or any severance benefits
to which I am entitled under the Agreement, (ii) any claim relating to
directors’ and officers’ liability insurance coverage or any right of
indemnification under the Company’s organizational documents or otherwise, or
(iii) my rights as an equity or security holder in the Company or its
affiliates.
 
6.           In signing this General Release, I acknowledge and intend that it
shall be effective as a bar to each and every one of the Claims hereinabove
mentioned or implied. I expressly consent that this General Release shall be
given full force and effect according to each and all of its express terms and
provisions, including those relating to unknown and unsuspected Claims
(notwithstanding any state or local statute that expressly limits the
effectiveness of a general release of unknown, unsuspected and unanticipated
Claims), if any, as well as those relating to any other Claims hereinabove
mentioned or implied.  I acknowledge and agree that this waiver is an essential
and material term of this General Release and that without such waiver the
Company would not have agreed to the terms of the Agreement.  I further agree
that in the event I should bring a Claim seeking damages against the Company, or
in the event I should seek to recover against the Company in any Claim brought
by a governmental agency on my behalf, this General Release shall serve as a
complete defense to such Claims to the maximum extent permitted by law.  I
further agree that I am not aware of any pending claim of the type described in
paragraph 2 above as of the execution of this General Release.
 
7.           I agree that neither this General Release, nor the furnishing of
the consideration for this General Release, shall be deemed or construed at any
time to be an admission by the Company, any Released Party or myself of any
improper or unlawful conduct.
 
8.           I agree that this General Release and the Agreement are
confidential and agree not to disclose any information regarding the terms of
this General Release or the Agreement, except to my immediate family and any
tax, legal or other counsel I have consulted regarding the meaning or effect
hereof or as required by law, and I will instruct each of the foregoing not to
disclose the same to anyone.
 
 
19

--------------------------------------------------------------------------------

 

9.           Any non disclosure provision in this General Release does not
prohibit or restrict me (or my attorney) from responding to any inquiry about
this General Release or its underlying facts and circumstances by the Securities
and Exchange Commission (SEC), the Financial Industry Regulatory Authority
(FINRA), any other self regulatory organization or any governmental entity.
 
10.           I hereby acknowledge that Sections 7 through 20 of the Agreement
shall survive my execution of this General Release.
 
11.           I acknowledge that I may hereafter discover claims or facts in
addition to or different than those which I now know or believe to exist with
respect to the subject matter of the release set forth in paragraph 2 above and
which, if known or suspected at the time of entering into this General Release,
may have materially affected this General Release and my decision to enter into
it.
 
12.           Notwithstanding anything in this General Release to the contrary,
this General Release shall not relinquish, diminish, or in any way affect any
rights or claims arising out of any breach by the Company or by any Released
Party of the Agreement after the date hereof.
 
13.           Whenever possible, each provision of this General Release shall be
interpreted in, such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.
 


 
BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:
 
1.           I HAVE READ IT CAREFULLY;
 
2.           I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP
IMPORTANT RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE
DISCRIMINATION IN EMPLOYMENT ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL
RIGHTS ACT OF 1964, AS AMENDED; THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH
DISABILITIES ACT OF 1990; AND THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF
1974, AS AMENDED;
 
3.           I VOLUNTARILY CONSENT TO EVERYTHING IN IT;
 
 
20

--------------------------------------------------------------------------------

 

4.           I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT
AND I HAVE DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION, I HAVE CHOSEN
NOT TO DO SO OF MY OWN VOLITION;
 
5.           I HAVE HAD AT LEAST [21][45] DAYS FROM THE DATE OF MY RECEIPT OF
THIS RELEASE TO CONSIDER IT, AND THE CHANGES MADE SINCE MY RECEIPT OF THIS
RELEASE ARE NOT MATERIAL OR WERE MADE AT MY REQUEST AND WILL NOT RESTART THE
REQUIRED [21][45] DAY PERIOD;
 
6.           I UNDERSTAND THAT I HAVE SEVEN (7) DAYS AFTER THE EXECUTION OF THIS
RELEASE TO REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR
ENFORCEABLE UNTIL THE REVOCATION PERIOD HAS EXPIRED;
 
7.           I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND
WITH THE ADVICE OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND
 
8.           I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE
AMENDED, WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED
BY AN AUTHORIZED REPRESENTATIVE OF THE COMPANY AND BY ME.
 
 
SIGNED:
DATED:

 
 
21


--------------------------------------------------------------------------------